 Case 2:20-cv-00382-JRG Document 62 Filed 05/18/21 Page 1 of 2 PageID #: 429




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MAD DOGG ATHLETICS, INC.,                          §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §      CIVIL ACTION NO. 2:20-CV-00382-JRG
                                                   §
PELOTON INTERACTIVE, INC.,                         §
                                                   §
                Defendant.                         §

                      ORDER APPOINTING TECHNICAL ADVISOR

       The Court hereby appoints Mr. Don Tiller as the Court’s technical advisor in this case with

his fees and expenses to be assessed equally between Plaintiff and Defendant and timely paid as

billed. Mr. Tiller’s contact information is as follows:

        Don Tiller
        D. Tiller Law PLLC
        2501 Parkview Drive, Suite 312
        Fort Worth, TX 76102
        www.dtillerlawpllc.com
        office: 817-928-4361
        mobile: 817-875-7052
        don.tiller@dtillerlawpllc.com


       The parties are ORDERED to send courtesy copies of claim construction briefs, exhibits,

and technology tutorials (“claim construction materials”) no later than one business day after their

filing in PDF form to don.tiller@dtillerlawpllc.com. If the document was filed with the Court, the

copy must include the CM/ECF header.
Case 2:20-cv-00382-JRG Document 62 Filed 05/18/21 Page 2 of 2 PageID #: 430




  So ORDERED and SIGNED this 18th day of May, 2021.




                                          ____________________________________
                                          RODNEY GILSTRAP
                                          UNITED STATES DISTRICT JUDGE




                                      2
